Citation Nr: 0943492	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatic steatosis 
(claimed as hepatitis B and hepatitis C).

2.  Entitlement to a separate disability evaluation for 
degenerative joint disease (DJD), claimed as arthritis of the 
spine, separate from service-connected lumbar strain with 
herniated nucleus pulposus, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claims 
of entitlement to service connection for hepatic steatosis, 
radiculopathy of both legs and a separate disability 
evaluation for degenerative joint disease (DJD), claimed as 
arthritis of the spine, separate from service-connected 
lumbar strain with herniated nucleus pulposus, currently 
evaluated as 40 percent disabling.  The appellant submitted a 
notice of disagreement (NOD) with these denials in October 
2007.  In March 2008, the RO issued a Statement of the Case 
(SOC) pertaining to the issues of hepatic steatosis and 
arthritis of the spine.  The appellant subsequently perfected 
his appeal for these two issues in later in March 2008.  

In a June 2008 rating decision, the RO granted entitlement to 
service connection for left S1 radiculopathy, effective 
January 14, 2008.  In July 2008, the appellant submitted a 
NOD with the effective date of this assignment and a SOC was 
issued in March 2009.  The appellant submitted additional 
evidence pertaining to this claim, which was received in July 
2009.  Even if the Board were to construe this evidence to 
include a statement in lieu of the VA Form 9 to perfect his 
appeal, the appellant did not submit this evidence within 60 
days of the issuance of the SOC, nor was it received within 
one year of the original June 6, 2008 rating decision that 
granted entitlement to service connection.  Accordingly, the 
issue of entitlement to an effective date prior to January 
14, 2008, for left S1 radiculopathy, is not in appellate 
status and will not be addressed any further herein.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his March 2008 Substantive Appeal he declined the option of 
testifying at a personal hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that hepatic steatosis (claimed as hepatitis B and hepatitis 
C) is the result of a disease or injury incurred during 
active duty service.

2.  The medical evidence of record shows that the appellant's 
lumbar strain is currently manifested by pain, limitation of 
motion and DJD.

3.  The evidence does not show that the appellant's service-
connected lumbar strain is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  Hepatic steatosis (claimed as hepatitis B and hepatitis 
C) was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.301, 3.303 (2009).

2.  The criteria for a disability rating in excess of 40 
percent for the service-connected lumbar strain, to include a 
separate evaluation for DJD of the lumbar spine, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in September 2006 and July 
2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The September 2006 and July 2008 
notice letters also informed the appellant of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.

The record indicates that the appellant participated in a 
December 2006 VA liver, gall bladder and pancreas 
examination, the results of which have been included in the 
claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the appellant, and 
an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim of entitlement to service connection for hepatic 
steatosis.  

Pertaining to the appellant's claim for a separate disability 
evaluation for arthritis of the spine, the Board finds that 
there is no legal basis on which the appellant's claim can be 
based.  This is discussed in detail below.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. §§ 3.40, 3.41 (2009).  Accordingly, the 
Board will proceed to a decision on the appellant's claims.

II.  The Merits of the Claims

A.  Service Connection

The appellant contends that he currently suffers from 
hepatitis B and/or hepatitis C, which is/are the result of 
his time in active duty service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Upon entry into service, all of the appellant's systems were 
considered normal.  The appellant himself denied experiencing 
any stomach, liver or intestinal trouble and had not 
experienced jaundice.  See Standard Forms (SF) 88 & 89; 
Service Entrance Examination Reports; June 4, 1971.  In 
October 1972, the appellant was seen with complaints of flu 
syndrome, to include fatigue, and his skin appeared to be 
jaundiced.  The impression was possible hepatitis.  See 
Service Treatment Record; October 4, 1972.  Later, the 
appellant was diagnosed with viral hepatitis, Australia 
antigen positive.  See Service Treatment Records; Physical 
Profile; October 20, 1972.  However, upon discharge, the 
examiner noted that while the appellant had previously 
experienced liver trouble, he did not suffer from an 
abnormally large liver and all relevant systems were 
considered normal.  The examiner noted that the appellant's 
liver trouble referred to him being hospitalized for 
approximately two weeks with a diagnosis of viral hepatitis.  
The appellant made a full recovery and his liver studies were 
back to normal upon his discharge from service.  See SF 88 & 
93; Service Separation Examination Reports; October 30, 1972.  
Accordingly, the Board finds that the appellant suffered from 
hepatitis during his time in service and element (2) under 
Hickson has been satisfied.  See Hickson, supra.

Less than one year after his discharge from active duty 
service, the appellant underwent a general VA examination in 
February 1973.  At that time, there was no indication that 
the appellant suffered from hepatitis of any form.  See VA 
General Examination Report; February 15, 1973.

The appellant was afforded a VA liver, gall bladder and 
pancreas examination in December 2006.  The VA examiner noted 
the October 1972 treatment note indicating a diagnosis of 
viral hepatitis with full recovery.  The electronic record 
indicated the diagnosis of the hepatitis C virus, antibody 
for hepatitis A and B.  The appellant indicated that he had 
recovered well from this episode, but in 2004, he informed 
his private physician of this previous diagnosis.  The 
appellant noted that years earlier he had suffered from 
excessive tiredness and right upper quadrant abdominal pain.  
He also noted he was recently diagnosed with a fungal nail 
infection, which could not be treated due to his liver 
condition.  The appellant denied any further hospitalization 
due to liver disease.  In approximately 2000, the appellant 
stated he developed jaundice and clear stool.  He further 
denied any history of intravenous drug use, tattoos, body 
piercing, dangerous sexual practices or blood transfusions.  
See VA Examination Report, December 12, 2006.

Upon physical examination, the appellant's bowel sounds were 
normal, his liver was soft and depressible with no 
viceromegally and no masses.  There was no evidence of 
ascities, portal hypertension, jaundice, palmar erythema, 
spider angiomata or malnutrition.  The VA examiner's 
impression was (1) hepatic steatosis; in spite of efforts, a 
left liver lobe lesion was not identified, (2) right non-
obstructive nephrolithiasis and (3) left renal cysts.  The VA 
examiner concluded that there was evidence of past hepatitis 
C and B virus infection that had resolved, based on serologic 
(anti-HCV antibody) and viral (HCV RNA) testing and marker 
studies, but there was no evidence of currently elevated 
liver enzymes.  Id.

Despite the fact that the appellant did suffer from hepatitis 
in service, in order to be considered for service connection, 
the appellant must first have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In the 
absence of a diagnosed active hepatitis, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  As the December 2006 VA examination 
failed to establish the appellant has a current disability, 
element (1) under Hickson has not been satisfied.  As such, 
there is no need to discuss Hickson element (3), medical 
nexus.  The appellant's claim fails on these bases.

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
hepatic steatosis (claimed as hepatitis B or C), and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  In this case, for the reasons and 
bases discussed above, a reasonable doubt does not exist 
regarding the appellant's claim that he currently suffers 
from hepatitis.  There is not an approximate balance of 
evidence.  




B.  Separate Disability Rating

The appellant contends that he is entitled to a separate 
disability evaluation for DJD of the lumbar spine, separate 
from his service-connected lumbar strain with herniated 
nucleus pulposus, currently evaluated as 40 percent disabling 
under Diagnostic Code 5243.

Relevant Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2009).  While 
a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and increase in the 
disability rating is at issue, it is generally the present 
level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The appellant was 
originally granted entitlement to service connection for 
lumbar strain in May 1973, with an effective date of November 
11, 1972.  At that time, he was assigned a noncompensable 
disability rating.  In February 1985, the appellant's 
disability rating was increased to 20 percent disabling and 
in December 2005, his disability rating was again increased 
to 40 percent disabling.  The appellant initiated the present 
claim on August 31, 2006.  

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. 

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine:

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (in pertinent part):

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating 40 is warranted with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

Rating musculoskeletal disabilities:

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The medical evidence also shows that the appellant now has 
degenerative joint disease of the lumbar spine in addition to 
lumbar strain.  However, the existence of degenerative joint 
disease does not change the diagnostic code, since arthritis 
is also rated based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).

Analysis

As noted, the Veteran's service-connected degenerative joint 
disease (DJD), claimed as arthritis of the spine, with lumbar 
strain and herniated nucleus pulposus, is currently evaluated 
as 40 percent disabling, and a separate 10 percent evaluation 
is in effect for left radiculopathy (the evaluation has not 
been appealed).

Under the current schedular criteria, to warrant a 50 percent 
disability rating or higher under the General Rating Formula 
for Diseases and Injuries of the Spine, the appellant must 
show ankylosis of the thoracolumbar spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].

During the most recent December 2006 VA examination, the 
appellant was able achieve 60 degrees of flexion, 15 degrees 
of extension, 15 degrees of right lateral flexion, 15 degrees 
of left lateral flexion and 20 degrees of rotation 
bilaterally.  See VA Spine Examination, January 30, 2006.  It 
is thus manifest that the appellant's lumbar spine is not 
immobile.  Accordingly, in the absence of ankylosis the 
appellant's service-connected lumbar strain does not warrant 
a 50 or 100 percent rating under the General Rating Formula 
for Diseases and Injuries of the spine.

Nor is the appellant entitled to an increased disability 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Upon examination, 
the appellant denied being hospitalized, visiting an 
Emergency Room or being recommended best rest due to 
lumbosacral pain or intervertebral disc syndrome during the 
prior year.  Additionally, there is no indication in the 
objective medical evidence that the appellant has ever 
experienced an "incapacitating episode", as defined by VA, as 
a result of the service-connected lumbar strain, let alone 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  No health care provider has 
prescribed bed rest.

In short, the objective medical evidence of record indicates 
that the appellant is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca Considerations

In evaluating the appellant's claim, the Board must also 
address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2009).  
See DeLuca, supra.  Under the current schedular criteria, as 
explained above, a schedular rating in excess of the 
currently assigned 40 percent rating is not available in the 
absence of ankylosis.  The medical and other evidence of 
record does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.

Esteban Considerations

In Esteban v. Brown, 6 Vet. App. 259, 261(1994), the Court 
noted that "in assessing the medical evidence and assigning a 
disability rating pursuant to the applicable [Diagnostic 
Code], VA must take due account of ... the 'anti-pyramiding' 
provisions of 38 C.F.R. § 4.14."  Under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2009); 
see also Esteban.  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The medical evidence makes it clear that the appellant's 
lumbar spine disability constitutes a single disease entity 
and that the primary functional impairment is limitation of 
motion.  As was discussed in the law and regulations section 
above, arthritis and lumbar strain are both rated upon 
limitation of motion.  A 10 percent disability rating based 
upon x-ray findings of arthritis may be assigned only in 
cases in which limitation of motion is noncompensable, which 
is manifestly not the case here.  Separate disability ratings 
for arthritis and lumbar strain would therefore constitute 
improper pyramiding under 38 C.F.R. § 4.14.


Hart Considerations

The appellant's 40 percent disability rating for lumbar 
strain was assigned as of the date of his claim for an 
increased disability rating; December 19, 2005.

In Hart, supra, the Court stated that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In the instant case, the competent 
medical evidence shows that throughout the appeal period, the 
appellant has not demonstrated lumbar strain symptomatology 
warranting a disability rating higher than the currently 
assigned 40 percent.  The January 2006 VA examination reports 
as well as the VA treatment records indicate that the lumbar 
strain symptoms remained relatively consistent throughout the 
period.  No other evidence was presented to allow for the 
assignment of an increased disability rating at any time 
during the period here under consideration.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
lumbar strain and the Board has been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected lumbar 
strain.  There is no unusual clinical picture presented, nor 
is there any other factor which takes the disability outside 
the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's lumbar strain presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).


ORDER

Entitlement to service connection for hepatic steatosis 
(claimed as hepatitis B and hepatitis C) is denied.

Entitlement to a separate disability evaluation for 
degenerative joint disease, claimed as arthritis of the 
spine, separate from service-connected lumbar strain with 
herniated nucleus pulposus, currently evaluated as 40 percent 
disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


